   Case 1:19-cv-01197-LO-TCB Document 26 Filed 10/24/19 Page 1 of 2 PageID# 910




                                            IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER L OCAL CIVIL RULE 83.1(0) AND LOCAL
                                                       CRIMINAL RULE 57.4
                    In Case Number i-19-cv-ii97-lo-tcb ^ Case Name                    usa v. Edward snowden
                    Party Represented by Applicant: Relief - Defendant Macmlllan publishing Group, LLC

To: The Honorable Judges ofthe United States District Court for the Eastcm District of Virginia
                                                      PERSONAL STATEMENT


FULL NAME(no initials, please) ateabeth McNamara
Bar Identification Number 1930643          State
Firm Name Davie Wright Tremairffl LLP
Firm Phone # 212-4B9-6230                       Direct Dial #         212-603-6437                  faX #          212-486-8340
E-Mail Address       ilzmcnaniara@dwt.com
Office Mailing Address 1251 Avenue of Americas, 2l8t Floor. NewYortt. NY 10020
Name(s)of federal court(s) in which I have been admitted          See attached list
I certify that the rules ofthe federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members ofthe bar of the Eastern District of Virginia.
I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission ofthis application, I have read the Local Rules of this Court
and that my knowledge ofthe Federal Rules ofCivil Procedure, the Federd Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

I am       am not X a full-time employee ofthe United States of America, and i^jiOrfeauest              t^gmp^n|^or^e^j];|iissionfe^
                                                                                          (Applicant*SSignature)

I, the undersigned, do certify that I am a member ofthe bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hoc vice.


                                                    (Signature)                                                    (Date)
                                                                   Daniel Relng                                         73348
                                                            (Typed or Printed Name)                                (VA Bar Number)
 Court Use Only:

 Clerk's Fee Paid              or Exemption Granted,

 The motion for admission is GRANTED           /
                                               V        or DENIED



                                                                                                         Jo
                                                                                                   (Date)
                        L,;"ill C/LiriKly
                        UiiKCU LiuLci Distiict
Case 1:19-cv-01197-LO-TCB Document 26 Filed 10/24/19 Page 2 of 2 PageID# 911
